t c memo united_states tax_court james a shinault petitioner v commissioner of internal revenue respondent docket no filed date james a shinault pro_se j craig young for respondent memorandum opinion wells judge respondent determined a dollar_figure deficiency in tax and additions to tax pursuant to sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively for petitioner’s taxable_year the issues we must decide are whether petitioner’s correct filing_status for taxable_year is that of a married individual filing separately whether petitioner is entitled to additional personal exemptions for taxable_year whether petitioner is entitled to the earned_income_credit for taxable_year whether petitioner is entitled to the child_tax_credit for taxable_year whether petitioner is entitled to certain schedule c business deductions for taxable_year whether petitioner’s failure_to_file his federal_income_tax return was due to reasonable_cause and not willful neglect whether petitioner is liable for an addition_to_tax pursuant to sec_6654 for failure to make estimated_tax payments for taxable_year unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background at the time of filing the petition in the instant case petitioner resided in waterloo south carolina during taxable_year petitioner was a self-employed motorcycle mechanic and received dollar_figure in nonemployee compensation petitioner did not timely file a form_1040 u s individual_income_tax_return for taxable_year or pay any_tax for that year because at the time the return was due he believed he was not required to file tax returns or pay taxes because money he received for his labor was a nontaxable_exchange of equal value petitioner however did timely file a tax_return for taxable_year based on a form_1099 issued to petitioner by lauren’s cycle sales inc for taxable_year respondent determined a dollar_figure deficiency in tax and additions to tax pursuant to sec_6651 and sec_6654 in the amounts of dollar_figure and dollar_figure respectively and sent petitioner a notice_of_deficiency on date respondent computed the deficiency using the tax_rates under sec_1 for an unmarried individual who is not a head_of_household petitioner timely petitioned this court contending i do not have any_tax liability i deny the figures and content of the notice_of_deficiency i dispute the computations in the year in question i had dependents deductions credits business_expenses etc local_taxes interest dependent son 1we note that petitioner has previously appeared before this court in docket no 19512-03l a case in which we entered oral findings_of_fact and opinion pursuant to sec_7459 and rule petitioner contended among other frivolous contentions that he did not owe taxes for taxable_year because respondent sent the notice_of_determination to a straw_man when respondent used all capital letters to spell petitioner’s name petitioner subsequently had a change_of heart regarding the tax laws and started filing returns beginning with taxable_year 2the addition_to_tax pursuant to sec_6651 determined in the notice_of_deficiency was originally and incorrectly calculated as dollar_figure shortly before trial petitioner provided respondent’s counsel with a form_1040 the form_1099 from lauren’s cycle sales inc and a schedule c profit or loss from business on which petitioner claimed dollar_figure in expenses the form_1040 is dated date and purports to be a joint_return the form_1040 bears the signature of a return preparer but is not signed by petitioner or his spouse discussion as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving an error rule a 290_us_111 the commissioner has the burden of production regarding whether it is appropriate to impose penalties additions to tax or additional_amounts sec_7491 116_tc_438 the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause higbee v commissioner 3petitioner claimed dollar_figure for advertising expenses dollar_figure for car and truck expenses and dollar_figure for depreciation and sec_179 expenses line of petitioner’s schedule c reflects a net profit of dollar_figure after deducting expenses of dollar_figure from petitioner’s dollar_figure income the form_1040 that petitioner gave to respondent’s counsel shortly before trial purports to be a joint federal_income_tax return and lists three personal exemptions one each for petitioner his spouse and their son after claiming several other deductions and credits petitioner claims that his total_tax liability for taxable_year is only dollar_figure supra pincite a taxpayer may claim married_filing_jointly status if he and his spouse are legally eligible to file jointly and in fact do file see sec_1 columbus v commissioner tcmemo_1998_60 affd without published opinion 162_f3d_1172 10th cir respondent contends that petitioner’s correct filing_status is that of married individual filing a separate_return see sec_1 petitioner testified at trial that he sent a joint federal tax_return for taxable_year to the internal_revenue_service in atlanta georgia in november of petitioner however failed to produce a signed copy of his return or a certified mail receipt despite testifying that he had both respondent’s transcripts of account contained no evidence of any tax_return for petitioner based on the record in the instant case we conclude that petitioner has failed to prove that his filing_status is not married_filing_separately petitioner bears the burden of showing that he is entitled to claim any additional exemptions rule a welch v helvering supra columbus v commissioner supra a taxpayer filing a separate_return may claim an exemption for his spouse if the spouse for the calendar_year in which the taxable_year of the taxpayer begins has no gross_income and is not the dependent of another taxpayer sec_151 a taxpayer also may claim an additional exemption for each individual who is a dependent as defined in sec_152 sec_151 a dependent generally includes a son or daughter of the taxpayer if the taxpayer provided over half of the child’s support during the calendar_year and the child is under the age of or is a full time student and under the age of sec_151 c a in the instant case petitioner’s son wa sec_12 years old during taxable_year and lived with petitioner and his spouse for the entire year at trial petitioner testified that his spouse was not employed during taxable_year and further testified that his dependent son has always lived with petitioner and his spouse we believe petitioner’s testimony that his spouse did not have any income during taxable_year and that his minor son was a dependent accordingly petitioner is entitled to two additional exemptions for his spouse and minor son regarding petitioner’s claimed schedule c business_expenses deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to the claimed deductions rule a 503_us_79 292_us_435 the taxpayer must maintain records sufficient to enable the commissioner to determine the correct_tax liability sec_4we infer from petitioner’s testimony that his spouse is not the dependent of another taxpayer 43_tc_824 sec_1_6001-1 income_tax regs the taxpayer also bears the burden of substantiating the amount and purpose of the claimed deductions 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs in the instant case the only evidence petitioner presented supporting his claimed schedule c deductions was his own uncorroborated testimony which was vague and did not elaborate on any of the claimed schedule c expenses this court is not compelled to accept as true uncorroborated evidence of an interested witness even though uncontradicted 222_f2d_878 8th cir affg in part and vacating in part a memorandum opinion of this court accordingly we hold that petitioner has failed to prove that he is entitled to the claimed schedule c deductions for taxable_year sec_32 provides that an eligible_individual shall be allowed an earned_income_credit against his income_tax however in the case of a married individual sec_32 provides that sec_32 applies only if the individual filed a joint_return as of the date of trial respondent’s transcript of account contained no evidence that petitioner had filed a joint_return for taxable_year accordingly we hold that petitioner has not proved that he is entitled to the earned_income_credit under sec_24 a taxpayer is entitled to a child_tax_credit for each qualifying_child a qualifying_child is any child of the taxpayer for whom the taxpayer is allowed a deduction under sec_151 and who is under the age of sec_24 we have found that petitioner’s son wa sec_12 years old during taxable_year and that petitioner is allowed a deduction under sec_151 accordingly we hold that petitioner has shown that he is entitled to a child_tax_credit for his minor son for taxable_year sec_6651 imposes an addition_to_tax for a failure_to_file an income_tax return a taxpayer may be relieved of the penalties however if he can demonstrate that the failure is due to reasonable_cause and not due to willful neglect higbee v commissioner supra pincite willful neglect means intentional failure or reckless indifference 469_us_241 sec_301_6651-1 proced admin regs states that if a taxpayer exercises ordinary business care and prudence and is nevertheless unable to file on time then the delay is due to reasonable_cause petitioner did not timely file his tax_return because at the time it was due he believed that the amounts paid to him by lauren’s cycle sales inc were a nontaxable_exchange of equal value for his labor misguided interpretations of the constitution or other typical tax_protester arguments are not reasonable_cause see yoder v commissioner tcmemo_1990_ accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 for taxable_year sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax sec_6654 applies where prepayments of tax either through withholdings or by making estimated quarterly payments do not equal the percentage of total liability required under the statute unless one of the several statutory exceptions applies 99_tc_202 the taxpayer bears the burden of showing he qualifies for an exception 78_tc_304 we find that petitioner does not qualify for any such exception accordingly we hold that petitioner is liable for the addition_to_tax under sec_6654 for taxable_year to reflect the foregoing decision will be entered under rule
